Gilfillan, C. J.
The ground upon which this action was dismissed is not tenable, as held by this court in North Star Iron Works Co. v. Strong, ante, p. 1, decided at the present term. But a right decision or determination of a case will not be reversed because made upon a wrong reason. The same disposition as was made of the case would have to be made on the ground that the complaint does not state a cause of action, and the defect is one that manifestly cannot be cured by amendment. The complaint is for a mechanic’s lien, and has attached to it, as an exhibit, a copy of the account and affidavit' filed to secure the lien. The material for which the lien is «laimed was furnished to one not the owner of the lot or building, .and the affidavit does not in any way connect him with the owner, as by a statement that he was erecting the building under a contract with him or with his consent. It fails to show prima facie a right to a lien, and is therefore fatally defective, within the rule laid down in O'Neil v.St. Olaf’s School, 26 Minn. 329; Clark v. Schatz, 24 Minn. 300; Rugg v. Hoover, 28 Minn. 404; and Keller v. Houlihan, 32 Minn. 486, decided at this term.
Judgment affirmed.